Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a Section 371 U.S. National Stage of International Application No. PCT/US2019042012, filed July 16, 2019, which claims benefit of U.S. Provisional Patent Application No. 62/699,072, filed July 17, 2018 that is hereby acknowledged by the Examiner.


Information Disclosure Statement
	There was no information disclosure statement (IDS) submitted at the time of this Office action.


Examiner’s Statement of Reasons for Allowance
	The Examiner’s statement of reasons for allowance is the following: the claims are directed to an immunogen comprising: an immunogenic carrier comprising a QB bacteriophage virus-like particle (VLP); and an antigenic EGFRvIII peptide comprising LEEKKGNYVVTDH (SEQ ID NO:1) linked to the immunogenic carrier that is free of the prior art.  The closest prior art, citing Brinker et al. “Brinker, (WO2013/103614), discloses use of a VLP, for example a QB bacteriophage, linked to a peptide (page 83 second Para.), aimed at cancer cells.  Brinker also discloses an EGFR peptide, expressed by tumors (page 89 first Para.) but Brinker does not teach a VLP QB linked to EGFRvIII comprising LEEKKGNYVVTDH (SEQ ID NO:1) for treating cancer, therefore, it is not known and not obvious to a person skilled in the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Barry Chestnut whose telephone number is 571-270-3546.  The examiner can normally be reached on M-F 8 am-4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BARRY A CHESTNUT/Primary Examiner, Art Unit 1648